United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                  January 9, 2006
                          FOR THE FIFTH CIRCUIT
                          _____________________               Charles R. Fulbruge III
                                                                      Clerk
                               No. 05-10079
                             Summary Calendar
                          _____________________

PETER CHIMEZIE ADIEMEREONWU,

                                               Petitioner - Appellant,

                                 versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL; MICHAEL CHERTOFF,
SECRETARY, DEPARTMENT OF HOMELAND SECURITY; ANGELA K. BARROW,
Bureau of Immigration & Customs Enforcement District
Director - Dallas Bureau of Immigration & Customs Enforcement
Services; NURIA PRENDES, Interim Director, Bureau of
Immigration & Customs Enforcement,

                                          Respondents - Appellees.
__________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 1:04-CV-210
_________________________________________________________________

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Peter     Chimezie   Adiemereonwu   (“Adiemereonwu”)     appeals     the

district court’s dismissal, without prejudice as to his complaints

about deportation proceedings, and with prejudice regarding his

complaints about the denial of bond, of his 28 U.S.C. § 2241

Petition for Writ of Habeas Corpus by a Person in Federal Custody.




     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
We affirm the judgment of the district court for the following reasons:

     1.   We agree with the district court’s reasoning and analysis

set forth in its Order.

     2.   Although he argues that he is not a removable alien,

Adiemereonwu concedes that agency proceedings in his case are still

ongoing. Further, neither Adiemereonwu nor the government made any

showing that the Bureau of Immigration and Customs Enforcement has

issued an order of removal regarding Petitioner.       “[A] court may

review a final order of removal only if the alien has exhausted all

his administrative remedies.”          8 U.S.C. § 1252(d)(1).    Thus,

Adiemereonwu has not exhausted his administrative remedies, serving

as a jurisdictional bar to this Court’s consideration of the issue.

Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001) (“An alien

fails to exhaust his administrative remedies with respect to an

issue when the issue is not raised in the first instance before the

[Bureau of Immigration Appeals] – either on direct appeal or in a

motion to reopen.”) (“Because it is statutorily mandated, an

alien’s failure to exhaust his administrative remedies serves as a

jurisdictional bar to [a court’s] consideration of the issue.”);

Goonsuwan v. Ashcroft, 252 F.3d 383, 390 (5th Cir. 2001) (“When a

petitioner seeks to raise a claim not presented to the BIA and the

claim is one that the BIA has adequate mechanisms to address and

remedy, the petitioner must raise the issue in a motion to reopen

prior to resorting to review by the courts.”)      .



                                   2
       3.    Adiemereonwu also contends that his being held without

bond during the pendency of his removal proceedings violates due

process.     This argument lacks merit.       See Demore v. Kim, 538 U.S.
510,   531    (2003)   (“Detention   during   removal   proceedings   is   a

constitutionally permissible part of that process.”).

       For the stated reasons, the district court’s judgment is

                                                                AFFIRMED.




                                      3